*31ORDER
PER CURIAM.
Defendant, Vernon Stroud, appeals from a judgment on a jury verdict, convicting him of three counts of sodomy, Section 566.060 RSMo 1986, and one count of sexual abuse in the first degree, Section 566.100 RSMo 1986. Defendant argues the trial court first erred in allowing the admission of double hearsay testimony possessing insufficient indicia of reliability. In his second point, defendant argues the trial court erred in the admission of certain evidence. The defendant failed to preserve the alleged claims of error. We review for plain error.
We have reviewed the briefs of the parties and the record on appeal and find no substantial grounds for believing that manifest injustice or miscarriage of justice resulted. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).